DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/11/2018 and 8/27/2020 are being considered by the examiner.
It is noted that on IDS (10/11/2018), Cite No. 16 International Search Report of PCT/DE2017/100251 has not been considered as there is no copy filed.

Drawings
The drawings are objected to because reference numbers 11,12,13 (first, second, and third vacuum chambers) are pointing at parts of reference number 10 (table top) where the reference numbers 11,12,13 should be parts of reference number 1 (table).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 

Claim Objections
Claim 1 is objected to because of the following informalities:  “a vacuum” in line 4 should be corrected as --[[a]]the vacuum--.  Appropriate correction is required.

Claim Interpretation
Claim 1 recites the term “and/or” in line 13 and line 33. For examination purposes, “and/or” is interpreted as “or”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:
Claim 1 recites “a first vacuum chamber” in line 6, “further vacuum chambers” in lines 10-11, “all further vacuum chambers” in lines 13-14, “a second vacuum chamber” in lines 16-17, and “a third vacuum chamber” in line 18. However, the scope of the claim is of the plurality of vacuum chambers--, --further vacuum chambers of the plurality of vacuum chambers--, --all of the further vacuum chambers--, --a second vacuum chamber of the plurality of vacuum chambers--, and --a third vacuum chamber of the plurality of vacuum chambers-- respectively.
Claim 11: 
Claim 11 recites that “the extension of the effective surface area on both sides of the first vacuum chamber in the directions of x “and/or” y can be achieved by an arrangement of the second vacuum chamber and the line-switching device mirrored in the x-axis with respect to the first vacuum chamber “and/or” by an arrangement of the third vacuum chamber and the column-switching device mirrored in the y-axis. However, the scope of the claim is indefinite because of the terms “and/or”. In other words, there are different combinations of the outcomes from the terms “and/or” which renders the scope of the claim indefinite. For example, is it “the arrangement of the second vacuum chamber and the line-switching device mirrored in the x-axis with respect to the first vacuum chamber” or “the arrangement of the third vacuum chamber and the column-switching device mirrored in the y-axis” or both of the arrangements that is achieving the extension of the effective surface area but in the direction of x, y, or both of x and y? For examination purposes, both of “and/or” in line 3 and 5 are interpreted as --or--.
Claims 2-10 are rejected as being dependent upon a rejected base claim.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if claim 1 (which upon claim 11 depends) is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if claim 1 (which claims 2-10 depend upon) is rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claim 1 not found was a use of a second vacuum chamber comprising a structure consisting of a plurality of parallel, line-forming grooves extending in the direction of x, which grooves are connected to each other by a first connection channel in the direction of y and can be released or closed serially with respect the first vacuum chamber by means of a line-switching device, the third vacuum chamber comprising a structure consisting of a plurality of parallel, column-forming grooves extending in the direction of y, which are connected to each other via a second connection channel in the direction of x and can be released or closed  serially with respect to the first vacuum chamber by means of a column-switching device and released or closed serially in the direction of y by means of the line-switching device, in a simultaneous, segmented manner; in combination with the limitations set forth in claim 1 of the instant invention

None of the prior arts of record considered as a whole, alone or in combination, teaches or renders obvious the allowable subject matter of the instant invention.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Weiss (3,172,358), Misono et al (US 6,173,648 B1), Matthews (US 2013/0087276 A1), Redding (US 2005/0126954 A1), Van Egmond et al (US 2006/0231454 A1), Huebner (2,133,518), Sherman et al (4,253,631), Schutt (2,914,289), Brown (US RE43,736 E), Munkel et al (US 2019/0143489 A1), Kurokawa (US 2003/0102682 A1), and Nakamura et al (US 2009/0305617 A1) teach a similar device.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778. The examiner can normally be reached M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SEAHEE HONG/Examiner, Art Unit 3723